Title: To Thomas Jefferson from Étienne Clavière, 3 January 1787
From: Clavière, Étienne
To: Jefferson, Thomas



Monsieur L’ambassadeur
Paris Le 3. J. 1787.

J’ay l’honneur de vous envoyer un petit mémoire, que Monsieur de Warville m’a dit que vous voudriez bien faire passer en Amérique. Je crois une reponse à ce mémoire utile à vos Etats si elle est bien Circonstanciée.
Je ne puis voir sans douleur, comme sans étonnement, qu’en Amérique, où il y a tant de lumières, on s’écarte encore des vrais principes sur le papier monoye. Toute contrainte est diamétralement oposée à son credit et sans crédit c’est une peste qui fait des ravages affreux sur les propriétés et sur les mœurs. Il introduit un esprit d’agiotage qui devient bientot une cruelle usure. Comment ne voit-on pas que Les monoye d’or et d’argent ne tirent leur credit que de l’usage qu’on peut en faire partout? Et le papier monoye a-t-il cet avantage? Quand la liberté de le refuse[r] ne peut pas L’accréditer, il n’en faut point faire, car toute situation, dans la paix, est préfférable à celle où l’on ordonne la circulation forceé du papier.
Pardonnes ces reflexions à un pauvre républicain dépaysé qui ne cessera d’aimer et d’adorer la liberté dont il ne peut plus jouïr, et qui éprouve une cruelle douleur lorsqu’il voit qu’elle se calomnie par ignorance.
Agrées mes voeux pour votre bonheur et votre Contentement dans cette nouvelle année et les suivantes.
Je suis avec respect Monsieur l’Ambassadeur Votre très humble & très obeïssant serviteur,

E Claviere

